Title: To George Washington from Jaquelin Ambler, 12 May 1785
From: Ambler, Jaquelin (Jacquelin)
To: Washington, George

 

Sir
Richmond [Va.] 12th May 1785

Still flattering ourselves with an expectation that some encouragement would be given here to the Scheme for opening and extending the navigation of Potowmack River, we were induced to delay closing the Subscription to the latest day which the Act admitted of: It is matter of real regret to us that our endeavours have proved unsuccessful.
My whole attention being necessarily engrossed by the duties of the Treasury, it will be impracticable for me, without manifest injury to that Department, to attend at Alexandria on Tuesday next; I am constrained, therefore, to adopt the alternative given me by the Act, and take the liberty to express my hope that you will be pleased to represent the State at the Meeting on that day: when, most probably, Subjects of the greatest import to the Success of the Scheme will be discussed, and on which my knowledge and judgment are very inadequate to enable me to give a voice. Pardon this freedom, and believe me Sir, with the most grateful esteem, and most perfect respect, Your most obedient Servant

J: Ambler

